Per Curiam.

In State v. Williams (1974), 39 Ohio St. 2d 20, a case certified to this court by the Court, of Appeals *18for Portage County, this court said, “by virtue of Section 6, Eule III of this court’s Eules of Practice, when a case is certified to this court upon the constitutional basis of conflict, the rule of law upon which that conflict exists must be ‘clearly set forth in the journal entry or opinion of the Court of Appeals;’ otherwise a remand to the Court of Appeals can result.”
Here, the journal entries certifying the causes to this court do not indicate any rule of law upon which a conflict is claimed to exist as required by the Eules of this court. The entries of the Court of Appeals simply recite, “appellant’s motion to certify on grounds, of conflict allowed” and “appellant’s motion to certify to the Supreme Court allowed.”
However, in the interests of judicial economy, we proceed to the merits of these cases.1
State v. Myers (1955), 164 Ohio St. 273, involved a prosecution for violation of E. C. 4511.21 in which defendant claimed his speed was “reasonable and proper under the circumstances.” This court said, in Myers, that the sole issue presented by the record “is whether the evidence is sufficient to warrant the trial court’s finding of guilty.”
What is “reasonable and proper under the circumstances,” within the meaning of E. C. 4511.21, is a question of fact. Where there is sufficient evidence to support a finding of guilty, a conviction will not be set aside. The records before this court show sufficient evidence to support the conviction of each defendant.
The judgments of the Court of Appeals are affirmed on authority of State v. Myers, supra.

Judgments affirmed.

O’Neill, C. J., Herbert, Stern and Celebrezze, JJ., concur.
CorrigaN, W. Brown and P. Brown, JJ., dissent.

Counsel should not rely upon our waiving compliance With Section 6 of Rule III; nor should a Court of Appeals. The rule has an obvious and salutary purpose and it should be scrupulously followed.